Citation Nr: 1004548	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-10 060A	)	DATE
	)
	)

THE ISSUE

Whether a June 23, 2004, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to an effective date 
earlier than June 6, 2000, for the grant of service 
connection for posttraumatic stress disorder (PTSD) should 
be revised or reversed based on clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The moving party (hereinafter referred to as "the Veteran") 
served on active duty from June 1971 to August 1973.  This 
matter is before the Board in response to an April 2008 
motion alleging CUE in a June 23, 2004, Board decision, 
which, in pertinent part, determined that an effective date 
earlier than June 6, 2000, was not warranted for the grant 
of service connection for PTSD.


FINDINGS OF FACT

1.  The June 2004 Board decision denied an effective date 
prior to June 6, 2000, for the grant of service connection 
for PTSD.

2.  The statutory or regulatory provisions then extant in 
June 2004 were not correctly applied by the Board, and the 
failure to apply those laws and regulations effected a 
result that would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The June 23, 2004 Board decision's failure to consider the 
provisions of 38 C.F.R. § 3.156(c) (2003) was clear and 
unmistakable error; but for the error, an earlier effective 
date of October 18, 1982, was warranted for the grant of 
service connection for PTSD.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 3.156(c), 3.400(q)(2) (2003); 38 C.F.R. 
§  20.1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court has held 
that the VCAA is not applicable to motions for revision of a 
Board decision on the grounds of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2009).

Motions for review of prior Board decisions on the grounds 
of CUE are adjudicated pursuant to the Rules of Practice of 
the Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 
38 C.F.R. § 20.1403, relates to what constitutes CUE and 
what does not, and provides that: clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was made.  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).

If the evidence establishes CUE, an undebateable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.

In a decision dated June 23, 2004, the Board determined that 
an effective date earlier than June 6, 2000, was not 
warranted for the grant of service connection for PTSD.  The 
Board noted that the Veteran was initially denied service 
connection for PTSD in an October 1988 Board decision.  
Thereafter, he attempted to reopen his claim in 1992 and 
1998, but was denied in rating decisions issued by the  
Regional Office (RO) in Baltimore, Maryland, in September 
1992 and January 1999.  As the Veteran did not appeal either 
denial of his claim, the Board found that the 1992 and 1999 
rating decisions became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§  20.302, 20.1103 (2003).  

The Veteran filed another claim to reopen on June 6, 2000 
and was granted entitlement to service connection for PTSD 
in a January 2002 rating decision, with an effective date of 
June 6, 2000.  The Board concluded that the since the 
September 1992 and January 1999 rating decisions were final, 
an effective date earlier than June 6, 2000, was not 
appropriate based on the 1992 and 1998 claims to reopen.   
In addition, the record did not establish that a claim to 
reopen had been received in the period between the January 
1999 rating decision denying the claim to reopen and the 
June 6, 2000, application to reopen.  

In April 2008 the Veteran filed a motion for revision of the 
Board's June 23, 2004, decision that complied with the 
requirements for a valid motion of CUE 38 C.F.R. 
§ 20.1403(a) (2009).  The Veteran argued that the Board 
committed CUE when it did not consider whether an earlier 
effective date was warranted under the provisions of 38 
C.F.R. § 3.156(c) (2003), which authorized an effective date 
as early as the date of the original claim if a disability 
award was based on new and material evidence consisting of 
supplemental service reports or misplaced official service 
department records.  The Veteran argued that the RO's 
January 2002 rating decision reopened and granted his claim 
for service connection for PTSD based on additional records 
submitted by the Veteran that included original service 
department records.  Therefore, the failure of the Board to 
consider an earlier effective date under 38 C.F.R. 
§ 3.156(c) in June 2004 was CUE. 
As noted above, a finding of CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b).  With 
respect to 38 C.F.R. § 3.156(c), the Board acknowledges that 
effective September 6, 2006, the definition of new and 
material evidence as it pertains to service department 
records was amended and expanded.  

The version of 38 C.F.R. § 3.156(c) in effect at the time of 
the Board's June 2004 decision, together with 38 C.F.R. 
§ 3.400(q)(2), established that the effective date of an 
award could relate back to the date of the original claim or 
date entitlement arose when new and material evidence 
included supplemental reports from the service department or 
official service department records that had been misplaced.  
38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2003).  

The June 2005 proposal to amend 38 C.F.R. § 3.156(c) stated 
that § 3.156(c) suggested that reconsideration of a claim 
may occur only if the service department records "presumably 
have been misplaced and have now been located."  New and 
Material Evidence, 70 Fed.Reg. 35,388 (proposed June, 20, 
2005) (codified at 38 C.F.R. pt. 3).  The proposal to amend 
also noted that in practice, VA did not limit its 
reconsideration to "misplaced" service department records.  
VA intended the reference to misplaced records as an example 
of the type of service department records that may have been 
unavailable and the proposed revision to § 3.156(c) would 
remove this ambiguity and reflect current practices.  Id.

In Vigil v. Peake,  22 Vet. App. 63 (2008), the Court 
determined that it was appropriate to interpret the pre-
amended version of 38 C.F.R. § 3.156(c) in accordance with 
the clarifying statements contained in the Secretary's 
proposed rule.  Vigil,  22 Vet. App. at 65 (2008).  
Therefore, although 38 C.F.R. § 3.156(c) (2003) was amended 
subsequent to the Board's June 2004 decision, the Court and 
the June 2005 proposal make clear that the interpretation of 
the regulation was not altered.  See 38 C.F.R. § 20.1403(e) 
(2009).  Hence, in determining whether the June 2004 Board 
decision contains CUE, the Board will not limit its 
consideration to whether the grant of service connection was 
based on receipt of only supplemental service records or 
misplaced official service records, but will instead 
consider whether any official service records were the basis 
for the award of service connection.  

The January 2002 rating decision granting service connection 
for PTSD noted that the Veteran's claim had been previously 
denied because the evidence did not establish his diagnoses 
of PTSD were supported by verified stressors.  The decision 
to reopen and grant the claim was based on additional 
evidence submitted by the Veteran including medical records, 
buddy statements, and copies of unit histories for the 377th 
Air Force Base Wing dated from July to December 1972.  These 
unit histories established that the Bien Hoa Air Base in the 
Republic of Vietnam was subjected to significant rocket and 
mortar attacks during the time of the Veteran's Vietnam 
service with the 377th Air Force.  

The unit histories submitted by the Veteran constitute 
official service department records.  In Vigil, the Court 
held that unit records provided to the RO by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
constituted official service department records.  Although 
the records in this case were submitted by the Veteran 
himself, they are the type of records that are typically 
provided by the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly USASCRUR).  In fact, in 
June 1985, the RO asked that the U.S. Army and Joint 
Services Environmental Support Group (ESG), to furnish 
copies of applicable unit histories as part of a PTSD 
research request.  Instead of providing copies of the unit 
histories as requested, the ESG summed up the results of 
their research in a July 1985 letter.  The ESG characterized 
the rocket and mortar attacks against Bien Hoa Air Base 
during the time of the Veteran's service as occurring on 
average once every six weeks and involving a relatively 
small number of shells.  

Upon review of the unit histories submitted by the Veteran, 
the RO found in their January 2002 rating decision that the 
magnitude and measure of the rocket and mortar attacks 
closely approximated those reported by the Veteran.  The RO 
then determined that satisfactory evidence of the Veteran's 
claimed stressors had been submitted and reopened and 
granted the claim.  Hence, the award of service connection 
for PTSD in the January 2002 rating decision was predicated 
on the official service department records, i.e. unit 
histories, submitted by the Veteran.  

As the award of service connection for PTSD in the January 
2002 rating decision was based on official service 
department records, the provisions of 38 C.F.R. § 3.156(c) 
(2003) were for application and should have been considered 
by the Board in its June 2004 decision denying an earlier 
effective date for the grant of service connection.  
Therefore, the regulatory provisions extant at the time of 
the June 2004 Board decision were incorrectly applied.  38 
C.F.R. § 20.1403(a).

In addition, the Board's failure to consider 38 C.F.R. 
§ 3.156(c) was outcome determinative as the decision would 
have been manifestly different if the law was correctly 
applied.  As noted above, 38 C.F.R. § 3.156(c)(2003), 
together with 3.400(q)(2), provided that the effective date 
of an award of service connection based on new and material 
evidence consisting of service department records, was the 
later of the date entitlement arose or the date of receipt 
of the earlier claim.  

The Veteran's initial claim for service connection for PTSD 
was received on October 18, 1982.  The medical evidence of 
record establishes that the earliest evidence of PTSD dates 
from October 15, 1982, when the Veteran complained of 
symptoms associated with classic PTSD based on his combat 
experiences in Vietnam during a psychiatric examination at 
the Martinsburg VA Medical Center (VAMC).  The correct 
effective date for the grant of service connection for PTSD 
is therefore October 18, 1982, the date his initial claim 
was received and several days after entitlement to PTSD 
arose.  

With application of 38 C.F.R. § 3.156(c), an earlier 
effective date of October 18, 1982, is warranted for the 
grant of service connection for PTSD.  CUE has been found in 
the June 23, 2004, Board decision insofar that it denied 
entitlement to an effective date earlier than June 6, 2000, 
for the grant of service connection for PTSD.





ORDER

There was CUE in the June 23, 2004, Board decision; that 
decision is amended to the extent that an earlier effective 
date of October 18, 1982, is granted for the award of 
service connection for PTSD.



                       
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



